  Case 1:21-cv-00030-IMK Document 1 Filed 02/24/21 Page 1 of 8 PageID #: 1

                                                                             ELECTRONICALLY
                                                                                 FILED
                 IN THE UNITED STATES DISTRICT COURT                           Feb 24 2021
                                                                           U.S. DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF WEST VIRGINIA                    Northern District of WV

STATE FARM FIRE AND
CASUALTY COMPANY as                          FILED ELECTRONICALLY
subrogee of Guangren Li,
                                             CIV. ACTION NO. 1:21-CV-30 (Keeley)
       Plaintiff,
                                             Jury trial demanded.
       vs.

WDI TECHNOLOGY CO., LTD.,

       Defendant.

                                  COMPLAINT

      Plaintiff, State Farm Fire and Casualty Company as subrogee of Guangren Li,

by and through its counsel, David J. Rosenberg, Esquire, and the law firm of Weber

Gallagher Simpson Stapleton Fires & Newby, LLP, and hereby avers as follows:

                                    PARTIES

      1.     Plaintiff, State Farm Fire and Casualty Company (“State Farm” or

“Plaintiff”), is a corporation organized and existing under the laws of the State of

Illinois, with its principal place of business at One State Farm Plaza, Bloomington,

Illinois 61710. At all times material hereto, Plaintiff was duly authorized to issue

insurance policies within the State of West Virginia.

      2.     Defendant, WDI Technology Co., Ltd. (“WDI” or “Defendant”), is a

corporation organized and existing under the laws of the State of California with its

principal place of business located at 3 Musick Drive, Irvine, California 92618. At
  Case 1:21-cv-00030-IMK Document 1 Filed 02/24/21 Page 2 of 8 PageID #: 2




all times material hereto, Defendant was engaged in the business of manufacturing

toilet valve products and sold their products through Lowes Home Improvement

within Monongalia County, West Virginia.

                          JURISDICTION AND VENUE

      3.      Jurisdiction is proper pursuant to 28 U.S.C. § 1332 as Plaintiff is not a

citizen of the Defendant’s state of incorporation or principal place of business and

the amount in controversy, exclusive of interest and costs, exceeds $75,000.00.

      4.      Venue is proper in this district pursuant to 28 U.S.C. § 1391 as the

events or omissions giving rise to the claims at issue occurred in Morgantown,

Monongalia County, West Virginia.

                           FACTUAL ALLEGATIONS

      5.      At all times material hereto, Guangren Li (“Li”) owned a property

located at 116 June Lane, Morgantown, West Virginia 26508 (“the Subject

Property”).

      6.      At all times material hereto, Li maintained a policy of insurance with

State Farm which covered the Subject Property.

      7.      Pursuant to its policy of insurance and West Virginia common law,

State Farm retains subrogation rights against alleged tortfeasors for any payments

made pursuant to the policy.
   Case 1:21-cv-00030-IMK Document 1 Filed 02/24/21 Page 3 of 8 PageID #: 3




      8.       At all times material hereto, WDI was in the business of manufacturing

toilet valve products including one in the Subject Property.

      9.       Prior to April 7, 2019, a WDI Toilet Fill Valve Inlet Shank Model

B3834E was purchased as part of an AquaSource toilet at Lowes Home

Improvement and installed in the Subject Property.

      10.      On or about April 7, 2019, WDI’s aforementioned toilet valve failed,

causing and/or emitting water in the Subject Property, causing damage to the Subject

Property and its contents.

      11.      Pursuant to its policy of insurance with Li, Plaintiff State Farm paid

sum-certain damages in the amount of $86,813.81 and Li sustained a loss of his

$2,417.00 deductible as a result of the aforementioned damages.

                             COUNT I - NEGLIGENCE

      12.      Plaintiff incorporates paragraphs 1-11 as though the same were set forth

at length herein.

      13.      The careless, negligent, and reckless conduct of WDI was the direct and

proximate cause of the damages suffered by Plaintiff, and that conduct is more

particularly set forth in the lettered paragraphs below:

            a. Designing, manufacturing, assembling, distributing, selling,
               and/or supplying the Toilet Fill Valve Inlet Shank in a defective
               and/or unreasonably dangerous condition;
Case 1:21-cv-00030-IMK Document 1 Filed 02/24/21 Page 4 of 8 PageID #: 4




      b. Designing, manufacturing, assembling, distributing, selling,
         and/or supplying the Toilet Fill Valve Inlet Shank so that it was
         unreasonably dangerous to its intended and foreseeable users;

      c. Designing, manufacturing, assembling, distributing, selling,
         and/or supplying the Toilet Fill Valve Inlet Shank that was not
         safe for all of its intended and foreseeable purposes and uses;

      d. Designing, manufacturing, assembling, distributing, selling,
         and/or supplying the Toilet Fill Valve Inlet Shank that lacked
         every safety element that was necessary to protect users of said
         products;

      e. Designing, manufacturing, assembling, distributing, selling,
         and/or supplying the Toilet Fill Valve Inlet Shank that could
         cause water loss;

      f. Designing, manufacturing, assembling, distributing, selling,
         and/or supplying the Toilet Fill Valve Inlet Shank that could
         dangerously cause water loss;

      g. Designing, manufacturing, assembling, distributing, selling,
         and/or supplying the Toilet Fill Valve Inlet Shank without
         adequate, necessary, and proper warnings about the dangers of
         water loss;

      h. Designing, manufacturing, assembling, distributing, selling,
         and/or supplying the Toilet Fill Valve Inlet Shank without
         adequate, necessary, and proper warnings about the dangers of
         failure;

      i. Designing, manufacturing, assembling, distributing, selling,
         and/or supplying a product that could be designed more safely;

      j. Performing inadequate testing and/or repairs to the product;

      k. Manufacturing the Toilet Fill Valve Inlet Shank with deficient
         material resulting in a fracture and a failure of the product;
   Case 1:21-cv-00030-IMK Document 1 Filed 02/24/21 Page 5 of 8 PageID #: 5




            l. Manufacturing and selling a product that failed to withstand the
               stresses and environment of its intended conditions;

            m. Constructing the valve using improper injection mold practices,
               which was inappropriate for the intended use and resulted in the
               failure;

            n. Constructing, manufacturing, selling, and designing the product
               deficient materials for the products intended and expected use;

            o. Failing to provide Plaintiff with the standard of care owed to it
               under the circumstances; and

            p. Failing to exercise reasonable care under all the circumstances.

      WHEREFORE, Plaintiff, State Farm Fire and Casualty Company as subrogee

of Guangren Li, demands judgment in its favor and against the Defendant, WDI

Technology Co., Ltd., in the amount of $89,230.81, exclusive of interest and costs.

                         COUNT II - STRICT LIABILITY

      14.      Plaintiff incorporates paragraphs 1-13 as though the same were set forth

at length herein.

      15.      At all times material hereto, WDI was engaged in the business of

designing and/or manufacturing and/or producing and/or selling and/or supplying

and/or otherwise placing into the stream of commerce the Toilet Fill Valve Inlet

Shank for use.

      16.      At all times material hereto, WDI did design, manufacture, produce,

sell, supply, and/or otherwise place into the stream of commerce the Toilet Fill Valve

Inlet Shank in a defective condition, as more fully described in paragraph 13 above,
   Case 1:21-cv-00030-IMK Document 1 Filed 02/24/21 Page 6 of 8 PageID #: 6




and failed to warn of said defects, which defects and failure to warn rendered the

Toilet Fill Valve Inlet Shank unreasonably dangerous.

      17.    The Toilet Fill Valve Inlet Shank was not abused or altered in any way

from the condition in which it was manufactured and supplied by WDI.

      18.    The Toilet Fill Valve Inlet Shank was defective and unreasonably

dangerous at the time it left the control of WDI.

      19.    The aforementioned Toilet Fill Valve Inlet Shank was expected to and

did reach Li and was used by Li without a substantial change in the condition in

which it was manufactured for sale.

      20.    At all relevant times hereto, the Toilet Fill Valve Inlet Shank was used

and employed for the purpose for which it was designed and manufactured, and was

used in a foreseeable manner.

      21.    At all relevant times, Toilet Fill Valve Inlet Shank was not equipped

with every element to make it safe for its intended use.

      22.    Defendants are strictly liable to Plaintiff for the foregoing reasons.

      23.    As a direct and proximate result of the defective, dangerous, and unsafe

condition of the Toilet Fill Valve Inlet Shank, Plaintiff suffered the damages set forth

above.
   Case 1:21-cv-00030-IMK Document 1 Filed 02/24/21 Page 7 of 8 PageID #: 7




      WHEREFORE, Plaintiff, State Farm Fire and Casualty Company as subrogee

of Guangren Li, demands judgment in its favor and against the Defendant, WDI

Technology Co., Ltd., in the amount of $89,230.81, exclusive of interest and costs.

   COUNT III - BREACH OF EXPRESS AND IMPLIED WARRANTIES

      24.    Plaintiff incorporates paragraphs 1-23 as though the same were set forth

at length herein.

      25.    In designing, manufacturing, assembling, distributing, selling and/or

supplying the Toilet Fill Valve Inlet Shank, WDI expressly and impliedly warranted

and represented that the Toilet Fill Valve Inlet Shank was merchantable and fit and

safe for its intended use and the ordinary purposes for which it was sold, and that the

subject product was free from defects.

      26.    Specifically, the Toilet Fill Valve Inlet Shank was designed and

intended to be used safely without the risk of water loss.

      27.    WDI expressly and impliedly warranted and represented the Toilet Fill

Valve Inlet Shank was merchantable and fit and safe for this intended purpose.

      28.    The Toilet Fill Valve Inlet Shank designed, manufactured, assembled,

distributed, sold and/or distributed was not safe for its intended use and, as a result,

breached the implied warranty of merchantability.
   Case 1:21-cv-00030-IMK Document 1 Filed 02/24/21 Page 8 of 8 PageID #: 8




       29.   As a result of Defendant’s breach of the express and implied warranties

of merchantability and fitness for a particular purpose, Plaintiff suffered the damages

set forth.

       WHEREFORE, Plaintiff, State Farm Fire and Casualty Company as subrogee

of Guangren Li, demands judgment in its favor and against the Defendant, WDI

Technology Co., Ltd., in the amount of $89,230.81, exclusive of interest and costs.

       Jury trial demanded.



                                        Respectfully submitted,

                          WEBER GALLAGHER SIMPSON STAPLETON
                                  FIRES & NEWBY LLP

                                   By: ___/s/ David J. Rosenberg ______________
                                       David J. Rosenberg, Esquire
                                       drosenberg@wglaw.com
                                       WV I.D. No. 6371

                                        Four PPG Place, 5th Floor
                                        Pittsburgh, PA 15222
                                        T: (412) 281-4541
                                        F: (412) 281-4547
